Citation Nr: 0935396	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-16 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disability.  

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant served from July 1975 to December 1980.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions from the New York, New York, 
Department of Veterans Affairs (VA) Regional Office (RO).  

The appellant testified before the undersigned Veterans Law 
Judge in April 2009.  A transcript of that hearing is of 
record.  


FINDINGS OF FACT

1.  The appellant did not engage in combat.

2.  The appellant does not have a diagnosis of PTSD.

3.  A psychiatric disability is not attributable to service.  

4.  The appellant is service-connected for bronchial asthma 
rated as 30 percent disabling, fracture of nose, traumatic 
with scar rated as noncompensable and allergic rhinitis rated 
as noncompensable.  

5.  The appellant's service connected disabilities do not 
permanently preclude him from engaging in all forms of 
substantially gainful occupation.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).

2.  A psychiatric disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).

3.  The criteria for entitlement to a TDIU have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.15, 4.16, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letters 
dated in June 2006, January 2007, March 2007 and September 
2007.  The Board notes that the appellant was given notice 
regarding claims involving personal trauma in the March 2007 
letter.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
In connection with the current appeal, appropriate 
examinations have been conducted and available service 
records have been obtained.  We note that the VA examination 
was adequate.  The examiner reviewed the history, established 
clinical findings and presented reasons for his opinion.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  Accordingly, the Board will address the merits of 
the claim. 

					Factual Findings 

Service treatment records show that the appellant requested a 
hardship discharge in January 1977 because of the need to 
assist his family.  In support of his request, he submitted 
several statements including statements from his doctor, 
assistant pastor, supply officer, friends and family.  The 
appellant's supply officer stated that the appellant 
performance was often high but he had began having problems 
and started exhibiting signs of irritability with others 
which might have arose out of concern over his family's 
situation.  In a statement from the appellant's friend, it 
was noted that the appellant entered service for security but 
found himself being depressed after being in service a short 
while.  His friend noted that the appellant's feelings of 
depression and guilt did not diminish but with time developed 
to a near mental meltdown.  A September 1976 mental 
examination found no evidence of psychosis or neurosis.  

In November 1980, the Medical Board recommended that if the 
appellant's current disciplinary actions did not result in 
separation that he be separated on the basis of unsuitability 
due to the appellant's diagnosis of passive aggressive 
personality.  In a December 1980 Medical Board report, it was 
noted that the appellant was diagnosed with passive 
aggressive personality and that he was admitted directly to 
the NRMC on October 27, 1980.  It was reported that the 
appellant had been on unauthorized absence for a two month 
period and that eight months prior to his admission he had 
been admitted to NRMC following a suicidal gesture.  He was 
released the next day and was not considered suicidal at that 
time.  Outpatient and inpatient psychiatric evaluations 
revealed there was no clinical evidence of psychosis, major 
mood disturbance, or disabling psychoneurosis.  It was agreed 
that the appellant evidence an inherent personality disorder 
of such a nature in severity that it renders him unsuitable 
for further military service.  Passive aggressive 
personality, EPTE, chronic, severe was diagnosed.  

The appellant was deemed psychiatrically normal in May 1975, 
October 1975, July 1976, January 1979 and June 1979.  He 
further denied a history of depression or excessive worry, 
nervous trouble of any sort and frequent trouble sleeping in 
May 1975, October 1975, July 1976, January 1979 and June 
1979.  

The appellant filed a claim for compensation in September 
1981.  He was denied service connection for a nervous 
condition in January 1982.  It was determined that service 
connection for a nervous condition was not warranted because 
the appellant's condition did not constitute a psychiatric 
disorder and was just a passive-aggressive personality, which 
is a constitutional or developmental abnormality.  The 
appellant was notified of the denial in February 1982.  He 
did not appeal that decision and it became final.  

The appellant reported in January 2004 that he was sexually 
abused when he was eight years old initially by his father.  
He further reported being inappropriately touched and groped 
by uncles and his barber.  According to the appellant, he was 
sexually harassed in service, and beyond verbal harassment he 
reported being touched and brushed against on a regular 
basis.  He stated that he never reported these events because 
of fear.  The appellant was diagnosed with depressive 
disorder in January 2004.  He reported feelings of 
depression, irritability and anger.  It was noted that the 
appellant was dealing with the death of his son, living with 
his sister, foreclosure and unemployment.  In February 2004, 
the appellant reported nightmares and he denied ever having 
been admitted to a psychiatric unit previously.  He reported 
a history of being sexually abused by family members in 
addition to during service.  The appellant's family members 
reported a history of at least one relative with a diagnosis 
of bipolar affective disorder.  They also suggested some of 
the appellant's memories were incorrect and that they felt 
never happened, such as the abuse by family members.  Later 
that month, the appellant was diagnosed with a history of 
major depressive disorder, rule out bipolar disorder and 
history of cocaine abuse.  A GAF score of 30 was assigned.  

In March 2004, the appellant was admitted with complaints of 
feeling depressed and reported symptoms of suicidal ideation.  
He reported stressors of losing his home to foreclosure, 
dissolution of his marriage, death of an infant son, loss of 
his two daughters who went to live with his wife, and 
rejection by his elder son.  It was revealed that the 
appellant had been seen in the MHC in January 2004 for 
depression and cocaine abuse.  Later that month, major 
depressive disorder, recurrent, severe and a history of 
cocaine abuse were diagnosed.  Feelings of extreme depression 
and numerous ongoing stressors such as foreclosure, 
unemployment, financial problems, death of son, and 
discovering his elder son is gay and did not want to see him 
were noted.  

In the March 2004 discharge note, it was reported that the 
appellant was admitted in February 2004 with depression and 
suicidal ideation.  It was noted that the appellant presented 
as manipulative and that he claimed to have been sexually 
abused by multiple persons throughout his life including his 
father, sisters and his nine year old son.  He further 
claimed he was raped in service.  It was noted that in a 
family meeting held with the appellant's mother and sister, 
the claims of being raped by his father and sexually abused 
by his sisters were denied.  

In another March 2004 discharge summary, cocaine induced mood 
disorder with mixed features, rule out borderline personality 
disorder, and rule out bipolar disorder were diagnosed.  A 
GAF score of 30 was noted on admission and 70 upon discharge.  
Bipolar affective disorder, mixed, was diagnosed later that 
month.  

In a July 2005 discharge summary, bipolar mood disorder and 
personality cluster b traits was diagnosed.  The appellant 
was diagnosed with PTSD, MST and personality disorder in June 
2006.  A GAF score of 30 was noted on admission and 65 upon 
discharge.  In November 2005, bipolar disorder and a history 
of PTSD were diagnosed.  The appellant reported in May 2006 
that he was unable to work because of his physical and 
psychiatric problems.  

In February 2007, the appellant submitted an undated 
physician's questionnaire.  PTSD was diagnosed and a GAF 
score of 51 was assigned.  In February 2007, the appellant 
submitted a stressor statement maintaining that in service he 
assisted in combating a fire in which over 100 men were 
killed, burned or were with smoke inhalation because of the 
fire.  

The appellant was afforded a VA compensation and pension 
examination in October 2007.  During this examination, it was 
noted that the appellant was psychiatrically hospitalized 
from July 1, 2005 to July 13, 2005, and that he reported four 
to five psychiatric hospitalizations total.  It was noted 
that one of the appellant's hospitalization records note a 
possibility that he was malingering secondary to a statement 
that he made to a student intern about "working the 
system."  It was noted that the appellant worked in the 
construction field most of his life and that he reported he 
was actively employed throughout most of the 1980s and 1990s 
doing construction.  The examiner noted that it was difficult 
to assess the appellant's level of occupational impairment 
given the nature of his job (self-employment).  The appellant 
reported having no communication with his 25 year old son and 
no friends.  However, the appellant noted that he 
participated as a volunteer fireman in his local community.  
The examiner noted that the appellant was very guarded during 
the interview and that it was difficult to make an accurate 
assessment.  The examiner noted that it was apparent that the 
appellant had an agenda to convince him that he suffered from 
PTSD.  The appellant reported being sexually abused as a 
child by a relative but not an immediate family member.  
According to the appellant, service was ok until he started 
getting sexually abused.  He reported a Lieutenant in service 
grabbed him and he described being fondled.  The appellant 
noted that there would be no record of the incident but 
maintained that he was traumatized by it.  The appellant 
reported that while in service he was attacked in the 
barracks, and that he was tied down and shot up with crystal 
meth.  The appellant reported having nightmares/flashbacks of 
the fire on the U.S.S. Concord and he recalled being on 
burial detail in service.  The examiner opined that the 
appellant most probable diagnosis is bipolar disorder, NOS.  
The examiner noted that the appellant has been prescribed 
lithium when hospitalized, which is typically prescribed for 
bipolar disorder and not other disorders.  The examiner 
reported that the appellant appeared to be at least mildly 
impaired in his overall functioning.  The appellant was noted 
to have a history of sleep disturbance, no contact with his 
children, and the inability to maintain a permanent and 
intimate relationship.  The examiner further noted that it is 
very difficult to assess the appellant's occupational 
impairment.  However, he stated that it would be fair to say 
that the appellant's occupational impairment is at least mild 
at that point in time.  The examiner stated that one would 
certainly suspect that the appellant is capable of obtaining 
employment but may have difficulty keeping the job due to his 
emotional problems.  The examiner opined that the appellant's 
diagnosed mental disorders were not caused by service and 
there is no logical connection between the appellant's 
service and his impairment in functioning.  The examiner 
further opined that the appellant did not meet the criteria 
for PTSD.  Bipolar disorder not otherwise specified and 
personality disorder not otherwise specified was diagnosed.  
A GAF score of 65 was assigned.  

Military sexual trauma and PTSD were diagnosed in December 
2007.  A GAF score of 40 was assigned.  In March 2008, the 
appellant reported flashbacks of burials and holding bodies 
at sea while in service.  

During his April 2009 hearing, the appellant testified that 
he was on burial detail in service, assisted in a fire on the 
U.S.S. Concord, and was sexually assaulted by his senior 
officer in service.  

					Legal Criteria 

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty." 38 U.S.C. §§ 1110 (wartime 
service), 1131 (peacetime service).  To establish a right to 
compensation for a present disability, a veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 
F.3d 1362 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  A claim 
for service connection generally requires competent evidence 
of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  A personality disorder is not a disease 
within the meaning of legislation providing compensation. 38 
C.F.R. § 3.303.

In order for a claim for service connection for PTSD to be 
successful there must be: (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in-service stressor. 38 C.F.R. § 3.304(f) (2008); see 
also Cohen v. Brown, 10 Vet. App 128 (1997).  If the claimed 
stressor is related to combat, service department evidence 
that the veteran engaged in combat or that the veteran was 
awarded the Purple Heart Medal, Combat Infantryman Badge, or 
similar combat citation will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 38 C.F.R. § 
3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans).  "Credible supporting 
evidence" of a non-combat stressor may be obtained from 
service records or other sources.  Moreau v. Brown, 9 Vet. 
App. 389 (1996).  However, the United States Court of Appeals 
for Veterans Claims (Court) has held that the regulatory 
requirement for "credible supporting evidence" means that 
"the veteran's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor."  
Dizoglio v. Brown, 9 Vet. App. 163 (1996). 

The Board notes that there has been no assertion that these 
conditions are directly related to combat service.  
Therefore, the provisions of 38 U.S.C.A. § 1154 (West 2002) 
are not applicable.

If a claim for PTSD is based on an in-service personal 
assault, 38 C.F.R. § 3.304(f)(3) provides that evidence from 
sources other than the Veteran's service records may 
corroborate the Veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually-transmitted 
diseases; and roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  See M21- 1MR, Part IV, Subpart ii, 
Chapter 1, Section D, Subsection 17 (Dec. 13, 2005).

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the Veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred. 38 
C.F.R. § 3.304(f)(3) (2008).

						Analysis 

Service Connection for PTSD

The appellant has appealed the denial of service connection 
for PTSD.  As will be shown below, the Board finds that the 
evidence does not support this claim.  

The Board finds that service connection for PTSD is not 
warranted.  In this regard, the Board notes that a key 
element to establishing service connection is to show that 
the veteran has the claimed disability.  This element may 
only be shown through evidence of a diagnosis.  The Board 
notes that the appellant does not have a diagnosis of PTSD in 
accordance with VA regulations.  See 38 C.F.R. § 3.304(f).  
PTSD by history was noted in January 2007 and some outpatient 
treatment records noted a diagnosis of PTSD.  Although 
outpatient treatment records note a PTSD diagnosis, at this 
time, there is no medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125.  

The Board is mindful that the appellant has argued that he 
had two periods of service and that he was not diagnosed with 
his personality disorder until the second period of service.  
He has argued that a personality disorder is a symptom of 
PTSD and at the time he was diagnosed PTSD was not a known 
disease.  However, the Board notes that the appellant was 
deemed psychiatrically normal in May 1975, October 1975, July 
1976, January 1979 and June 1979.  Furthermore, the Board 
notes that the appellant does not have a diagnosis of PTSD in 
accordance with VA regulations.  In the October 2007 VA 
compensation and pension examination, the VA examiner noted 
that the appellant was very guarded during the interview and 
that it was difficult to make an accurate assessment.  
However, the examiner noted that it was apparent that the 
appellant had an agenda to convince him that he suffered from 
PTSD.  The examiner opined that the appellant did not meet 
the criteria for PTSD and opined that the appellant's most 
probable diagnosis is bipolar disorder, NOS.  The examiner 
noted that the appellant has been prescribed lithium when 
hospitalized, which is typically prescribed for bipolar 
disorder and not other disorders.  Whether the appellant's 
allegation is of personal assault or any other stressor the 
result is the same; service connection may not be granted in 
the absence of the disability.  

Under these circumstances, the Board must conclude that the 
appellant has not met the regulatory requirements for service 
connection for PTSD, and that, on this basis, his claim must 
be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the instant appeal.  
38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Service Connection for a Psychiatric Disability 

The appellant has appealed the denial of service connection 
for a psychiatric disability to include major depressive 
disorder and bipolar disorder.  As will be shown below, the 
Board finds that the evidence does not support this claim.  

Initially, the Board notes that the appellant was diagnosed 
with passive aggressive personality in service and that he 
was denied service connection for a nervous condition in 
January 1982.  It was determined that service connection for 
a nervous condition was not warranted because the appellant's 
condition did not constitute a psychiatric disorder and was 
just a passive-aggressive personality, which is a 
constitutional or developmental abnormality.  The appellant 
was notified of the denial in February 1982.  He did not 
appeal that decision and it became final.  The Board notes 
that the appellant does not now contend, as per his 
statements during his April 2009 hearing, that he seeks 
service connection for a personality disorder.  In any event, 
the Board notes that service connection for a personality 
disorder is not warranted as this is not a disease within the 
meaning of the applicable law.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  

Based upon the evidence of record, the Board finds that 
service connection for a psychiatric disability to include 
major depressive disorder and bipolar disorder is not 
warranted.  In this regard, the Board notes that the record 
shows that the appellant has been diagnosed with major 
depressive disorder and bipolar disorder.  Although the 
record shows that the appellant has the disabilities above, 
the Board finds that the more persuasive evidence of record 
shows that the appellant's disabilities are not attributable 
to service.  

In this case, the Board has been presented with positive and 
negative evidence.  The positive evidence includes: a 
statement received in service from the appellant's friend 
which noted that the appellant entered service for security 
but found himself being depressed after being in service a 
short while; treatment records which show that appellant has 
been diagnosed with and treated for major depressive disorder 
and bipolar disorder; and the appellant's statements.  

The Board is also presented with convincing negative 
evidence.  In this regard, the Board notes that the appellant 
was deemed psychiatrically normal in May 1975, October 1975, 
July 1976, January 1979 and June 1979.  He further denied a 
history of depression or excessive worry, nervous trouble of 
any sort and frequent trouble sleeping in May 1975, October 
1975, July 1976, January 1979 and June 1979.  Furthermore, 
although the appellant has reported a history of depression, 
it appears his depression has been linked to factors other 
than service.  In January 2004, the appellant was diagnosed 
with depressive disorder.  However, it was noted that the 
appellant was dealing with the death of his son, living with 
his sister, foreclosure and unemployment.  In March 2004, he 
reported stressors of losing his home to foreclosure, 
dissolution of his marriage, death of an infant son, loss of 
his two daughters who went to live with his wife, and 
rejection by his elder son.  Later that month, feelings of 
extreme depression and numerous ongoing stressors such as 
foreclosure, unemployment, financial problems, death of son, 
and discovering his elder son is gay and did not want to see 
him were noted.  Depression caused by or related to service 
was not indicated.  Moreover, the October 2007 VA examiner 
opined that the appellant's diagnosed mental disorders were 
not caused by service and there is no logical connection 
between the appellant's service and his impairment in 
functioning.  

We note that we have considered the appellant's statements 
and pleading.  However, we find that the appellant is an 
unreliable historian and not credible.  In this regard, the 
Board notes that it was reported in March 2004 that the 
appellant presented as manipulative and in October 2007 the 
VA examiner noted that it was apparent that the appellant had 
an agenda to convince him that he suffered from PTSD.  
Furthermore, the appellant claimed to have been sexually 
abused by multiple persons throughout his life including his 
father, sisters and his nine year old son.  But in a family 
meeting held with the appellant's mother and sister, the 
claims of being raped by his father and sexually abused by 
his sisters were denied.  In his October 2007 VA examination 
he further maintained that he was sexually abused as a child 
by a relative but not an immediate family member.  This 
report is inconsistent with his prior statements.  The 
appellant is not credible.  

To the extent that the appellant attributes his current 
disabilities to service, the Board notes that the appellant's 
assertions of continuity are not credible.  The Board is not 
holding that corroboration is required.  The Board may 
discount lay evidence when such discounting is appropriate.  
As fact finder, the Board is obligated to, and fully 
justified in, determining whether lay evidence is credible in 
and of itself, i.e., because of possible bias, conflicting 
statements, etc.  Furthermore the Board can weigh the absence 
of contemporaneous medical evidence against the lay evidence 
of record.  See Buchanan v. Nicholson, 451 F3d 1331 (2006).  
Here, we find the appellant's assertions that his 
disabilities are related to service to be less credible than 
the normal separation examination, his certified denial of 
pertinent history at separation and the October 2007 VA 
examiner's opinion that the appellant's diagnosed mental 
disorders were not caused by service and there is no logical 
connection between the appellant's service and his impairment 
in functioning.    

While the evidence of record shows that the appellant has a 
psychiatric disability to include major depressive disorder 
and bipolar disorder, the Board finds that the more probative 
evidence shows that the appellant's current disabilities are 
not attributable to service.  Accordingly, service connection 
is denied.  The preponderance of the evidence is against the 
claims for service connection.  Because there is no 
approximate balance of positive and negative evidence, the 
rule affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2008).  

TDIU 

The appellant has appealed the denial of TDIU.  As will be 
shown below, the Board finds that the evidence does not 
support this claim.  

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  
Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially 
gainful employment, and generally shall be deemed to exist 
when a veteran's earned income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts-found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination. 38 C.F.R. § 
4.16(a).  

The central inquiry is, "whether the veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability." Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

The Board observes that a claim for TDIU is, in essence, a 
claim for an increased rating. Norris v. West, 12 Vet. App. 
413, 420-21 (1999).  A TDIU claim is an alternate way to 
obtain a total disability rating without recourse to a 100 
percent evaluation under the rating schedule.

The record indicates that the appellant is service-connected 
for bronchial asthma rated as 30 percent disabling, fracture 
of nose, traumatic with scar rated as noncompensable and 
allergic rhinitis rated as noncompensable.  The appellant's 
combined disability rating is 30 percent.  The 30 percent 
combined rating does not meet the minimum percentage rating 
required for consideration of assignment of TDIU.  38 C.F.R. 
§ 4.16(a).  Therefore, TDIU on a schedular basis cannot be 
established. 

The Board now must determine whether the appellant's service 
connected disabilities preclude him from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  It was noted in 
February 2004 that the appellant was unemployed.  The 
appellant reported in his July 2004 compensation and pension 
examination that he worked in construction.  He reported 
asthma attacks three to four times a year.  His functional 
status between attacks was noted as good.  At that time, the 
appellant reported one episode of incapacitation in November 
2003 for his asthma.  He reported that he was hospitalized 
for a month duration.  Asthma stable with no complaints was 
reported in a January 2005 examination.  

In an October 2007 VA compensation and pension examination, 
it was noted that because of the appellant bronchial asthma 
he cannot work in a noisy or dusty environment, and that 
during a bronchial asthma attack he cannot do any strenuous 
work.  It was noted that the appellant had difficulty with 
nasal breathing, especially during the pollen season.  The 
examiner noted that the appellant has to stay away from 
pollen infested weather.  The examiner opined that the 
appellant could do his occupation other than the limitations 
noted.  

The appellant was afforded another VA compensation and 
pension examination in October 2007.  During this 
examination, the appellant reported that he worked in the 
construction field most of his life.  He reported that he was 
actively employed throughout most of the 1980s and 1990s 
doing construction.  The examiner noted that it was difficult 
to assess the appellant's level of occupational impairment 
given the nature of his job (self-employment).  However, the 
examiner stated that it would be fair to say that the 
appellant's occupational impairment is at least mild at that 
point in time.  The examiner further stated that one would 
certainly suspect that the appellant is capable of obtaining 
employment but may have difficulty keeping the job due to his 
emotional problems.  

In light of the above, the Board finds that TDIU on an 
extraschedular basis is also not warranted.  It has not been 
shown that the appellant is unable to secure and follow a 
substantially gainful occupation by reason of his service-
connected disabilities.  38 C.F.R. § 4.16(b).  The Board 
acknowledges that because of his bronchial asthma the 
appellant cannot work in a noisy or dusty environment and 
that he has to stay away from pollen infested weather.  
However, the VA examiner noted that the appellant could do 
his occupation other than the limitations noted.  

At most, the October 2007 examiner noted that the appellant 
may have difficulty keeping a job due to his emotional 
problems.  The Board notes that the appellant is not service 
connected for emotional problems.  Rather, the appellant is 
service connected for bronchial asthma, fracture of nose, 
traumatic with scar and allergic rhinitis, and it has not 
been shown that these disabilities prevent the appellant from 
securing and following a substantially gainful occupation.  
As such, the Board finds that a grant of TDIU is not 
warranted on a scheduler or extraschedular basis.  



ORDER

Service connection for PTSD is denied. 

Service connection for a psychiatric disability to include 
major depressive disorder and bipolar disorder is denied.  

Service connection for a personality disorder is denied.  

A total disability rating for compensation on the basis of 
individual unemployability is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


